DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 2 June 2022 in response to the Final Office action mailed 3 December 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-7, 31, 36-40, 44 and 46-51 are pending, wherein: claims 1-2 have been amended, claims 3-6 are as originally filed, claims 7, 31, 36-40, 44 and 46-51 are as previously presented, and claims 8-30, 32-35, 41-43 and 45 have been cancelled by this and/or previous amendment(s). 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 31, 36-40, 44 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225 A; see EPO machine translation for English language citations) in view of Yagi et al. (US 7,338,999) and Fischer (US 3,758,643).
	Regarding claims 1 and 4-5, Fan teaches rubber compositions comprising 100 parts of a branched polyethylene, 30-100 parts of carbon black, 2-10 pars of peroxide crosslinking agent, 1-10 parts zinc oxide, 0.1-1 part lubricant and 0.3-1 part promoter (abstract; summary pages 2-3). Fan teaches the branched polyethylene has a degree of branching of 106 to 125 branches/1000 carbons, a glass transition temperature of -61°C to -67°C, a weight average molecular weight of 92,000 to 420,000, and a Mooney viscosity ML(1+4) at 125°C from 2.12 to 86.63 (summary page 3).
	Fan teaches the branched polyethylene has a degree of branching of 106 to 125 branches/1000 carbons (see above) and as such does not teach the as-amended range of from 80 to 102 branches/1000 carbons.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  In this case, there is no persuasive evidence on the record that a branched polyethylene having a branching degree of 102 branches/1000 carbons and a branched polyethylene having a branching degree of 106 branches/1000 carbons would behave differently as a rubber matrix in a rubber composition, everything else being equal.  Additionally, there is no evidence that the claimed range of 80-102 branches/1000 carbons is a critical range for the invention.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branched polyethylene with a branching degree of 102 branches/1000 carbons as the rubber matrix in a rubber composition, as taught by Fan, and would have been motivated to do so because one of ordinary skill in the art would have expected this polyethylene to provide similar properties to a rubber composition as compared to the very same polyethylene but with a branching degree of 106 branches/1000 carbons used in the very same composition.
	Fan is silent to the inclusion of 15-80 parts (claim 1) or 30-60 parts (claim 4) of silica. However, Yagi teaches similar rubber compositions comprising the combination of rubber, inorganic filler, carbon black and silica (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi teaches the amount of silica 1 to 30 wt% of the total amount of inorganic filler, carbon black and silica, and is 5-100 parts per 100 parts rubber component (col 6 ln 1-20). Yagi further teaches the silica is anhydrous or wet silica (col 5 ln 54-56), exemplified by Ultrasil VN3 (instant precipitated silica)(examples, col 10). Yagi and Fan are analogous art and are combinable because they are concerned with the same field of endeavor, namely rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the composition of Fan and would have been motivated to do so as Fan teaches the combination of zinc oxide inorganic filler and carbon black and as Yagi teaches it is advantageous to combine silica with a metal oxide inorganic filler and carbon black in rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
	Fan is silent to the inclusion of from more than 0 to 90 parts by weight of EPM or/and EPDM rubbers (claim 1 ‘or’; claim 2; non-zero amounts of both) in addition to the branched polyethylene (making the polyethylene less than 100 parts by weight).  However, Fischer similarly teaches polyolefin thermoplastic compositions, and further teaches a composition comprising 10 to 90 parts by weight of polyethylene and 10 to 90 parts by weight of rubber such as EPM and EPDM (col 1, ln 44-50; col 2, ln 45-50; col 3, ln 1-5), wherein both of the EPM and EPDM rubbers may be used together with the polyethylene (col 8, ln 5-10).  Fan and Fischer are analogous and are combinable because they are concerned with the same field of endeavor, namely thermoplastic polyethylene compositions suitable for use as molding compositions including flexible tubing and automotive articles (col 1; col 7 ln 56-60).  At the time of the filing a person having ordinary skill in the art would have found it obvious to include from 10 to 90 parts by weight of EPM and EPDM as taught by Fischer, to the composition of Fan and would have been motivated to do so in order to obtain a thermoplastic composition having the desired balance of elastomeric properties and hard rubber/plastic characteristics (co 7 ln 62 to col 8 ln 8; col 3 ln 1-11), as well as in order to produce a thermoplastic type material without a time-consuming vulcanization step (col 1, ln 35-60).  
Regarding claim 2, Fan in view of Yagi and Fischer renders obvious the rubber composition as claimed. Fan teaches the branched polyethylene as set forth above and teaches said branched polyethylene is a homopolymer having methyl, ethyl, propyl, butyl and pentyl branching groups (page 3), and having a glass transition temperature from -61 to -67°C and an average molecular weight of 92,000 to 420,000 and a Mooney viscosity ML(1+4) at 125°C of from 2.12 to 86.63 (page 3). While Fan does not specifically state that the branched polyethylene is an elastomer, it is noted that the instant specification states that such branched polyolefins having a secondary branching structure including up to 130 branches/1000 carbon atoms, having an average molecular weight of 66,000-518,000 and having Mooney viscosity ML(1+4) values at 125°C of from 6-102 are elastomers (instant original specification pages 2 and 4). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 3, Fan in view of Yagi and Fischer renders obvious the rubber composition as claimed. Fan further teaches the peroxide crosslinking agent is 2,5-dimethyl-2,5-bis(tert-butylperoxy) hexane (DBPH) (summary page 3).
Regarding claim 6, Fan in view of Yagi and Fischer renders obvious the rubber composition as claimed. As set forth above Fan teaches: 100 parts of a branched polyethylene; 30-100 parts of carbon black; 2-10 parts of peroxide crosslinking agent; 1-10 parts zinc oxide (instant 2-20 parts metal oxide); 0.1-1 part lubricant, selected from stearic acid, paraffin and EBS (summary page 3); and 0.3-1 part promoter (instant 0.2-10 parts assistant crosslinking agent; instant 0-3 parts vulcanization accelerator), selected from dibenzothiazyl disulfide and triallyl isocyanurate (summary page 3). 	
Yagi teaches 5-100 parts silica per 100 parts rubber component (col 6 ln 1-20) as set forth above, and further teaches: 5-150 parts inorganic filler selected from metal oxides, including magnesium oxide and calcium oxide, magnesium silicate, clay, kaolin, and talc (col 4 ln 42 to col 5 ln 21)(instant 20-120 parts inorganic filler); 5-150 parts carbon black (instant 1-10 parts coloring agent); 1-15 parts silane coupling agent selected from 3-mercaptopropyltrimethoxysilane, vinyltriethoxysilane, γ-glycidoxypropyltrimethoxysilane, etc. (col 6 ln 21-67) (instant 1-20 parts surface modifier); 8 parts aromatic oil and 2 parts stearic acid (examples) (instant 2-130 parts plasticizer); and teaches inclusion of 1 part antioxidant (instant 1-3 parts stabilizer) (examples). 
It would have been obvious to one of ordinary skill in the art to include the components of Yagi in the composition of Fan and arrive at the instant invention with a reasonable expectation of success as Yagi teaches the above noted components, in the noted amounts, are suitable for forming rubber compositions, usable in forming tire treads, having excellent wet grip and improved dispersibility of fillers while maintaining abrasion resistance, low heat built up, workability and processability (col 3 ln 5-10). 
	Regarding claim 31, Fan in view of Yagi and Fischer renders obvious the rubber composition as claimed. Fan further teaches tire inner tubes, inner liners and hermetic materials (background; examples). Yagi further teaches suitability of such rubber compositions for pneumatic tire treads (abstract).
Regarding claims 36-40 and 44, Fan in view of Yagi and Fischer renders obvious the rubber composition as claimed. Fan further teaches tire inner tubes, inner liners and hermetic materials (background; examples). Yagi further teaches suitability of such rubber compositions for pneumatic tire treads (abstract). Fan in view of Yagi renders obvious a silica reinforced rubber product (instant claim 36) and inner tubes (instant claim 43). Further, Fischer teaches flexible tubing, flexible bumpers, extruded insulation on wires, gaskets, etc. (col 7 ln 56-62).
The recitation that the basic formulation containing said silica reinforced rubber product is to be used in/for a plastic track surface layer (instant claim 37), an insulating layer or sheathing layer for a cable (instant claim 38), a high-temperature resistant conveyor belt (instant claim 39), a waterproof coil, rubber plug, rubber roller, inner tube or catheter (instant claim 40), or an air-conditioner rubber hose (instant claim 44) does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claims 46-49, Fan in view of Yagi and Fischer renders obvious the rubber composition as claimed. Fan further teaches the branched polyethylene has a methyl content of 48.7 to 64.5 mol% (instant claim 46), an ethyl content of 7.4 to 20.3 mol% (instant claim 47), a propyl content of 1.8 to 6.7 mol% (instant claim 48), and a butyl content of 2.8 to 5.6 mol% (instant claim 49)(page 3).
Regarding claims 50-51, Fan in view of Yagi and Fischer renders obvious the rubber composition as claimed. Fan further teaches the branched polyethylene has a methyl content of 48.7 to 64.5 mol%, an ethyl content of 7.4 to 20.3 mol%, a propyl content of 1.8 to 6.7 mol%, a butyl content of 2.8 to 5.6 mol% and a pentyl content of 2.1 to 3.7 mol% (page 3). 
Fan teaches a pentyl content of 2.1 to 3.7 mol% (see above) and as such does not teach the range of 3.9 to 5.1 mol%. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  In this case, there is no evidence on the record that a composition containing a branched polyethylene with a pentyl content of 3.7 mol% would possess substantially different properties than the very same composition only wherein the branched polyethylene has a pentyl content of 3.9 mol%.  Additionally, there is no evidence that this range is critical to the invention.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a branched polyethylene with a pentyl content of 3.9 mol% and would have been motivated to do so because one of ordinary skill in the art would have expected this polyethylene to have similar properties in a rubber composition as compared to the very same polyethylene but with a pentyl content of 3.7 mol%.

	 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN 104877225 A; see EPO machine translation for English language citations) in view of Yagi et al. (US 7,338,999) and Fischer (US 3,758,643) as set forth in claim 6 above, and further in view of Hardy et al. (EP 2865540 A1, using US PGPub 2016/0237259 for English language citations).
	Fan in view of Yagi and Fischer renders obvious the rubber composition as set forth in claims 1 and 6 above. Fan is silent to 1-3 parts stabilizer. Yagi teaches 1 part antioxidant (see above) but does not specifically teach a stabilizer of instant claim 7. However, Hardy teaches it is known to include antioxidants ([0134]) in rubber compositions suitable for use in forming tire components, preferably including mercaptobenzimidazole ([0136]), in customary amounts of 0.1-50 parts ([0139]), exemplified at  2 parts (table 4). Hardy and Fan are analogous art and are combinable because they are concerned with the same field of endeavor, namely rubber compositions comprising fillers and other additives. At the time of filing a person having ordinary skill in the art would have found it obvious to include the antioxidant of Hardy in the rubber composition of Fan and would have been motivated to do so as Hardy teaches it is known to include customary amounts of known rubber additives including antioxidant stabilizers in filled rubber compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1-2, 4, 36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, 14-15 and 23 of copending Application No. 16/477,691 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘inorganic filler’), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B) Claims 1-4, 31 and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 26, 28 and 34-42 of copending Application No. 16/477,524 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘reinforcing filler’), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C) Claims 1-3, 5, 31, 36 and 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15, 17, 19 and 21-22 of copending Application No. 16/477,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘reinforcing filler’; silica), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D) Claims 1-4, 36 and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 47, 51, 56-58 and 60-61 of copending Application No. 16/477,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘reinforcing filler’), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

E) Claims 1-4, 36, 38-39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17-18, 28-29 and 31-32 of copending Application No. 16/477,747 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, silica (copending ‘reinforcing filler’), and crosslinking agent(s), present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, it is noted that a notice of allowances has been issued in Application 16/477,747.

F) Claims 1-7, 36, 40 and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 19-24 of copending Application No. 16/477,599 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi and the copending application are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the copending application claims and would have been motivated to do so as Yagi teaches it is advantageous to include silica in filled rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
This is a provisional nonstatutory double patenting rejection.

G) Claims 1-7, 36, 38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 23 and 27-28 of copending Application No. 16/477,414 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi and the copending application are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the copending application claims and would have been motivated to do so as Yagi teaches it is advantageous to include silica in filled rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
This is a provisional nonstatutory double patenting rejection.

H) Claims 1-7, 36, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14, 19, 21 and 23 of copending Application No. 16/477,525 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi and the copending application are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the copending application claims and would have been motivated to do so as Yagi teaches it is advantageous to include silica in filled rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
This is a provisional nonstatutory double patenting rejection.

I) Claims 1-7, 36 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 19-21 of copending Application No. 16/477,621 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi and the copending application are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the copending application claims and would have been motivated to do so as Yagi teaches it is advantageous to include silica in filled rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
This is a provisional nonstatutory double patenting rejection.

J) Claims 1-7, 36, 40 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14 and 16-17 of copending Application No. 16/477,518 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi and the copending application are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the copending application claims and would have been motivated to do so as Yagi teaches it is advantageous to include silica in filled rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
This is a provisional nonstatutory double patenting rejection.

K) Claims 1-7 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/477,519 in view of Yagi et al. (US 7,338,999). The claims of the both the instant and copending applications are directed to substantially similar rubber compositions comprising substantially similar rubber matrix, branched polyethylene component A, EPM/EPDM component B, fillers, crosslinking agent(s) and other auxiliary/additives, present in substantially similar amounts and having substantially the same properties. Further the claims of the instant and copending applications are directed to substantially similar products and end-uses. The claims of the copending Application differ from the instant claims in that they are silent to 15-80 parts silica. However, Yagi teaches it is known to include 5-100 parts silica (Ultrasil VN3 exemplified), per 100 parts rubber, in similar rubber compositions (abstract; col 3-6), in order to obtain rubber compositions with excellent wet grip performance and improved dispersibility of fillers, while maintaining good abrasion resistance and low heat build-up characteristics (col 3). Yagi and the copending application are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled rubber compositions suitable for use in tires.  At the time of filing a person having ordinary skill in the art would have found it obvious to include the silica of Yagi in the copending application claims and would have been motivated to do so as Yagi teaches it is advantageous to include silica in filled rubber compositions in order to obtain excellent wet grip performance, as well as low heat build-up, abrasion resistance, rolling resistance and wet skid performance (col 3 ln 4-10; col 6 ln 1-20; examples).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments/Amendments
	The objection to claim 2 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(d) rejection of claim 2 is withdrawn as a result of Applicant’s filed claim amendments. 

The provisional, nonstatutory obviousness-type double patenting rejections of the cited instant claims, as unpatentable over the cited claims of the following copending applications are herein maintained: A) 16/477,691, B) 16/477,524, C)16/477,777, D) 16/477,523, E) 16/477,747, F) 16/477,599 in view of Yagi (US 7,338,999), G) 16/477,414 in view of Yagi (US 7,338,999), H) 16/477,525 in view of Yagi (US 7,338,999), I) 16/477,621 in view of Yagi (US 7,338,999), J) 16/477,518 in view of Yagi (US 7,338,999), and K) 16/477,519 in view of Yagi (US 7,338,999).  Applicant argues (Remarks, page 7) that the instant claim amendments are rendered nonobvious over the claims of the cited applications. This is not persuasive as the copending claims do teach overlapping subject matter and teach each of the claimed limitations as set forth above. 

	The 35 U.S.C. 103 rejections of claims 1-6, 31, 36-40, 44 and 46-51 as unpatentable over Fan et al. (CN 104877225 A), in view of Yagi et al. (US 7,338,999) and Fischer (US 3,758,643) and of claim 7 as unpatentable over Fan in view of Yagi and Fischer and further in view of Hardy et al. (EP 2865540 A1; using US PGPub 2016/0237259) are maintained. Applicant’s arguments (Remarks, pages 8-9) have been fully considered but were not found persuasive. 
	Applicant argues “evidence in the prosecution history” and refers to a “previously filed Declaration” which demonstrates a tensile strength difference of 21.2 MPA to 27.5 MPa when decreasing branching from 106 to 102. The Examiner notes that no such evidence has been provided in the prosecution history of this application nor has any declaration been filed in demonstration of the asserted values. The instant original specification contains no examples of branching at 106 (note that such a branching value is considered inventive in the instant specification) and the examples which are provided in the specification contain no values of either 21.2 or 27.5 MPa for any degree of branching tested. In addition, the specification demonstrates examples of a branching degree of 102 which result in tensile strength values of 18.7 (ex1), 20.1 (ex2), 22.3 (ex3) and 23.6 (ex4), demonstrates one example of a branching degree of 105 (in combination with branching of 90) resulting in a tensile strength value of 19.6 (ex15) and demonstrates no examples of a branching degree of 106. Such values as have been presented in the record of the instant application are substantially similar and there is nothing stating a significant difference in tensile strength is determined between a degree of 102 and 105 or 106 branches. Other than stating that one asserted tensile strength is higher than another asserted tensile strength, there is no argument provided as to how these tensile strengths are different and affect the resulting properties of the claimed composition in such a way that the difference in 102 branches and 106 branches/1000 carbon atoms is not merely a trivial one.
	Applicant argues claim 2 (note such arguments do not apply to independent claim 1) as-amended to recite the branched polyethylene is an elastomer. Applicant argues the tertiary reference of Fischer uses highly crystalline polyethylene and thus does not meet the elastomeric claim. The Examiner notes that Fischer was not relied upon to teach the branched polyethylene and that such was met by the primary reference of Fan. Further, Fischer was relied upon only to render obvious the inclusion of EPM and EPDM as their use in combination with polyethylene polymers is known to result in balanced elastomeric and rubber/plastic characteristics for molding compositions envisioned for use in flexible tubing and automotive articles. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767